          Case 1:20-cv-01468-CJN Document 96 Filed 08/10/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF PENNSYLVANIA, et al.,
                                 Plaintiffs,
            v.
ELISABETH D. DEVOS, in her official capacity as             Civil Action No. 20-cv-01468-CJN
Secretary of Education, et al.,
                                Defendants,

            and

FOUNDATION FOR INDIVIDUAL RIGHTS
IN EDUCATION, et al.,

                               Intervenor-Defendants.


                      RESPONSE TO INTERVENOR-DEFENDANTS’
                       NOTICE OF SUPPLEMENTAL AUTHORITY
       Plaintiffs respectfully submit this response to Intervenor-Defendants’ Notice of
Supplemental Authority concerning the decision issued in New York v. U.S. Department of
Education, No. 20-4260 (S.D.N.Y. Aug. 9, 2020) (Dkt. No. 93). The New York decision did not
reach—and therefore cannot supply the basis for decision as to—several different issues raised in
this case. To the extent the Court finds overlap with New York, Plaintiffs respectfully submit that
the New York case was decided incorrectly.
       First, the New York court did not consider all of Plaintiffs’ arguments that the Department
exceeded its statutory authority by promulgating a Rule that does not “effectuate” Title IX.
Among other things, it did not address Plaintiffs’ argument that the Rule prohibits schools from
addressing certain conduct under their Title IX procedures. See Pls. Suppl. Mem. 1-6; Pls. Mem.
2, 13-23, 29. Nor did the court address the Rule’s mandatory dismissal provision, which
Plaintiffs have argued is arbitrary and capricious and exceeds the Department’s authority, and
which compounds Plaintiffs’ irreparable harm. Pls. Mem 23, 31-32, 40-42.



                                                 1
          Case 1:20-cv-01468-CJN Document 96 Filed 08/10/20 Page 2 of 7




        Second, Plaintiffs have made several other arguments that the Department acted
arbitrarily and capriciously in ways not addressed in New York. Among other things, Plaintiffs
here, unlike in New York, contend that the Rule’s effective date alone warrants preliminary relief.
Pls. Mem. 8-13. And Plaintiffs have argued that the Rule imposed contradictory requirements in
the preamble and the main text of the Rule. See, e.g., Pls. Mem. 16, 21, 25-30 (definition of
sexual harassment, grievance procedures).
        Third, the New York decision did not address all of Plaintiffs’ contentions that the Rule’s
narrowed scope and mandatory grievance procedures violate Title IX, as Plaintiffs have argued.
5 U.S.C. § 706(2)(A); see Pls. Mem. 13, 21-31; Pls. Reply 17-24; Pls. Supp. Mem. 2-6.
        Fourth, the New York court’s irreparable harm determination, slip op. 40-44, was based
on a different factual record and a different circuit’s precedents. In addition, the court’s
reasoning would encourage agencies to set unreasonably short effectives dates, knowing they can
later argue that regulated entities cannot show irreparable harm because they will have
necessarily taken steps to comply before a court can address a rule’s merits. Pls. Reply 31.
Moreover, Plaintiffs have provided evidence and arguments of irreparable harm that will occur
after the Rule’s effective date, which were not considered in New York. See Pls. Mem. 41-45;
Pls. Reply 29-33.
        Finally, the New York court’s consideration of the regulatory impact analysis does not
address arguments made by Plaintiffs here. Plaintiffs have pointed out numerous additional and
significant flaws with the Rule’s regulatory impact analysis not considered or addressed by the
New York court. See Pls. Mem. 33 (failure to provide underlying technical studies, reports, and
information relied on for cost-benefit analysis); 34 (use of incomplete datasets and flawed
assumptions); 34 (failure to account for costs schools are certain to incur to comply with Rule).
        In sum, the New York decision was incorrectly decided and is distinguishable on facts and
law. The Court should grant preliminary relief on the basis of the arguments, memoranda, and
affidavits set forth in this lawsuit.




                                                  2
          Case 1:20-cv-01468-CJN Document 96 Filed 08/10/20 Page 3 of 7




Dated: August 10, 2020                        Respectfully submitted,

GURBIR S. GREWAL                              JOSH SHAPIRO
Attorney General                              Attorney General
State of New Jersey                           Commonwealth of Pennsylvania
MAYUR P. SAXENA                               MICHAEL J. FISCHER
Assistant Attorney General                    Chief Deputy Attorney General

/s/ Marie Soueid                               /s/ Aimee D. Thomson
MARIE SOUEID                                  AIMEE D. THOMSON (D.C. Bar No. 1045758)
ESTELLE BRONSTEIN                             RYAN B. SMITH
EMILY WANGER                                  JACOB B. BOYER
Deputy Attorneys General                      Deputy Attorneys General
New Jersey Attorney General’s Office          Office of Attorney General
Richard J. Hughes Justice Complex             1600 Arch Street, Suite 300
25 Market Street                              Philadelphia, PA 19103
Trenton, NJ 08625                             (267) 374-2787
(609) 376-2564                                athomson@attorneygeneral.gov
Marie.Soueid@law.njoag.gov                    Attorneys for Plaintiff Commonwealth of
Attorneys for Plaintiff State of New Jersey   Pennsylvania

XAVIER BECERRA                                PHILIP J. WEISER
Attorney General of California                Attorney General
State of California                           State of Colorado
MICHAEL NEWMAN
Senior Assistant Attorney General             /s/ Eric R. Olson
CHRISTINE CHUANG                              ERIC R. OLSON
Supervising Deputy Attorney General           Solicitor General
                                              MARTHA FULFORD (D.C. Bar No. 101194)
/s/ Laura Faer                                First Assistant Attorney General
LAURA FAER                                    1300 Broadway, 10th Floor
CHRISTINA RIEHL                               Denver, CO 80203
MARISOL LEÓN                                  (720) 508-6000
SHUBHRA SHIVPURI                              eric.olson@coag.gov
SRIVIDYA PANCHALAM                            martha.fulford@coag.gov
Deputy Attorneys General                      Attorneys for Plaintiff State of Colorado
California Attorney General’s Office
1515 Clay Street, 20th Floor
Oakland, CA 94612-0552
(510) 879-3305
Laura.Faer@doj.ca.gov
Attorneys for Plaintiff State of California




                                                3
         Case 1:20-cv-01468-CJN Document 96 Filed 08/10/20 Page 4 of 7




KATHLEEN JENNINGS                          KARL A. RACINE
Attorney General                           Attorney General
State of Delaware                          District of Columbia

/s/ Christian Douglas Wright               /s/ Kathleen Konopka
CHRISTIAN DOUGLAS WRIGHT                   KATHLEEN KONOPKA (D.C. Bar No.
Director of Impact Litigation              495257)
Delaware Department of Justice             Deputy Attorney General, Public Advocacy
820 N. French Street, 5th Floor            Division
Wilmington, DE 19801                       MICHELLE THOMAS (D.C. Bar No.
(302) 577-8600                             993514)
christian.wright@delaware.gov              Chief, Civil Rights Section, Public Interest
Attorney for Plaintiff State of Delaware   Division
                                           BRENDAN DOWNES (D.C. Bar No.
                                           187888)
                                           NICOLE HILL (D.C. Bar No. 888324938)
                                           SAMANTHA HALL*
                                           KATE VLACH (D.C. Bar No. 1671390)
                                           Assistant Attorneys General
                                           Office of the Attorney General for the District
                                           of Columbia
                                           441 4th St., N.W.
                                           Suite 630S
                                           Washington, DC 20001
                                           (202) 724-6610
                                           Kathleen.Konopka@dc.gov
                                           *
                                             Practicing in the District of Columbia under
                                           the direct supervision of Michelle D. Thomas,
                                           a member of the D.C. Bar. See D.C. Court of
                                           Appeals Rule 49(c).
                                           Attorneys for Plaintiff District of Columbia




                                           4
          Case 1:20-cv-01468-CJN Document 96 Filed 08/10/20 Page 5 of 7




KWAME RAOUL                                 MAURA HEALEY
Attorney General                            Attorney General
State of Illinois                           Commonwealth of Massachusetts

/s/ Alison V. Hill                          /s/ Angela R. Brooks
ALISON V. HILL                              ANGELA R. BROOKS
LIZA ROBERSON-YOUNG                         ABIGAIL B. TAYLOR
GRETCHEN HELFRICH                           ABRISHAM ESHGHI
Assistant Attorneys General                 Assistant Attorneys General
Office of the Attorney General State of     Office of the Attorney General
Illinois                                    One Ashburton Place
100 W. Randolph St.                         Boston, MA 02108
Chicago, IL, 60601                          (617) 963-2590
(312) 814-3954                              angela.brooks@mass.gov
ahill@atg.state.il.us                       Attorneys for Plaintiff Commonwealth of
Attorneys for Plaintiff State of Illinois   Massachusetts

DANA NESSEL                                 KEITH ELLISON
Attorney General                            Attorney General
State of Michigan                           State of Minnesota

/s/ Fadwa A. Hammoud                        /s/ Kevin Finnerty
FADWA A. HAMMOUD                            KEVIN FINNERTY
Solicitor General                           KATHRYN WOODRUFF
TONI L. HARRIS                              Assistant Attorneys General
NEIL GIOVANATTI                             445 Minnesota Street, Suite 1400
Assistant Attorneys General                 St. Paul, MN 55101-2131
Michigan Department of Attorney General     (651) 757-1058 (Voice)
P.O. Box 30758                              (651) 757-1361 (Voice)
Lansing, MI 48909                           kevin.finnerty@ag.state.mn.us
(517) 335-7603                              kathryn.woodruff@ag.state.mn.us
HammoudF1@michigan.gov                      Attorneys for Plaintiff State of Minnesota
Harrist19@michigan.gov
GiovanattiN@michigan.gov
Attorneys for Plaintiff State of Michigan




                                            5
         Case 1:20-cv-01468-CJN Document 96 Filed 08/10/20 Page 6 of 7




HECTOR BALDERAS                              JOSHUA H. STEIN
Attorney General                             Attorney General
State of New Mexico                          State of North Carolina

/s/ Tania Maestas                            /s/ Sripriya Narasimhan
TANIA MAESTAS                                SRIPRIYA NARASIMHAN (D.C. Bar No:
Chief Deputy Attorney General                1029549)
PO Drawer 1508                               Deputy General Counsel
Santa Fe, NM 87504-1508                      North Carolina Department of Justice
(505) 490-4060                               114 W. Edenton Street
tmaestas@nmag.gov                            Raleigh, NC 27603
Attorney for Plaintiff State of New Mexico   (919) 716-6400
                                             SNarasimhan@ncdoj.gov
                                             Attorney for Plaintiff State of North Carolina


ELLEN F. ROSENBLUM                           PETER F. NERONHA
Attorney General                             Attorney General
State of Oregon                              State of Rhode Island

/s/ Elleanor H. Chin                         /s/ Shannon L. Haibon
ELLEANOR H. CHIN                             SHANNON L. HAIBON
BRIAN S. MARSHALL DC Bar No. 501670          Special Assistant Attorney General
Senior Assistant Attorney General            150 South Main Street
Oregon Department of Justice                 Providence, RI 02903
1162 Court Street NE                         (401) 274-4400 Ext. 2018
Salem, OR 97301                              shaibon@riag.ri.gov
(503) 947-4700                               Attorney for Plaintiff State of Rhode Island
elleanor.chin@doj.state.or.us
Attorney for Plaintiff State of Oregon




                                             6
         Case 1:20-cv-01468-CJN Document 96 Filed 08/10/20 Page 7 of 7




THOMAS J. DONOVAN, JR.                        MARK R. HERRING
Attorney General                              Attorney General
State of Vermont                              Commonwealth of Virginia
JOSHUA R. DIAMOND
Deputy Attorney General                       /s/ Jessica Merry Samuels
                                              JESSICA MERRY SAMUELS (D.C. Bar No.
/s/ Rachel E. Smith                           1552258)
RACHEL E. SMITH                               Assistant Solicitor General
JULIO A. THOMPSON                             Office of the Attorney General
Assistant Attorneys General                   202 North Ninth Street
Vermont Attorney General’s Office             Richmond, VA 23219
109 State Street                              (804) 786-6835
Montpelier, VT 05609                          solicitorgeneral@oag.state.va.us
(802) 828-3171                                Attorney for Plaintiff Commonwealth of
rachel.e.smith@vermont.gov                    Virginia
julio.thompson@vermont.gov
Attorneys for Plaintiff State of Vermont

ROBERT W. FERGUSON                            JOSHUA L. KAUL
Attorney General                              Attorney General
State of Washington                           State of Wisconsin

/s/ Kristin Beneski                           /s/ Jeffery A. Simcox
KRISTIN BENESKI                               ANNE M. BENSKY
Assistant Attorney General                    Assistant Attorney General
AILEEN HUANG                                  JEFFERY A. SIMCOX
Deputy Attorney General                       Assistant Attorney General
800 5th Avenue, Suite 2000                    Wisconsin Department of Justice
Seattle, WA 98104-3188                        Post Office Box 7857
(206) 464-7744                                Madison, WI 53707-7857
kristin.beneski@atg.wa.gov                    (608) 264-9451 (Bensky)
aileen.huang@atg.wa.gov                       (608) 266-3861 (Simcox)
Attorneys for Plaintiff State of Washington   benskyam@doj.state.wi.us
                                              simcoxja@doj.state.wi.us
                                              Attorneys for Plaintiff State of Wisconsin




                                              7
